DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed May 7, 2018.   Claims 1-15 have been canceled without prejudice. Claims 16-30 are pending and an action on the merits is as follows.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 include limitations pertaining to “the monitoring module”.  However the claims previously describe at least one monitoring module.  It is unclear whether applicants intend to reference the at least one monitoring module, or further limit the at least one monitoring module to a single monitoring module.  For examining 
Claims 24, 26-28 and 30 include limitations pertaining to “the at least one monitoring unit(s)”.  However the claims previously describe a single monitoring unit, and further describe at least one monitoring module.  It is unclear whether applicants intend to reference the monitoring unit, or the at least one monitoring module.  For examining purposes, these limitations are interpreted as pertaining to “the monitoring unit”.
Claim 28 includes the limitation “to carry out control measures, such as checking the value of the operating parameter, and the”.  However, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examining purposes, this limitation is interpreted as stating “to carry out control measures, and the”.  
Claims 25 and 29 depend from claim 24 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 24.

Allowable Subject Matter
Claims 16-19, 22 and 23 are allowed.
Claims 20, 21 and 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16 and 24: The prior art does not teach nor suggest a monitoring unit or a method for operating a monitoring unit for monitoring an elevator system, the monitoring unit having a circuit assembly comprising: a power supply unit for dispensing a grid-dependent first operating voltage; at least one processor-controlled monitoring module that at least one of actively and passively ascertains state data of the elevator system; an energy storage unit for dispensing/providing a grid-independent second operating voltage; a first switching device for supplying the first operating voltage to the at least one monitoring module during a normal operation of the elevator system and supplying the second operating voltage to the at least one monitoring module in response to a power outage of the elevator system; a non-volatile data storage unit storing a variable operating parameter; and a second switching device for deactivating parts of the circuit assembly, wherein the at least one monitoring module actuates the second switching device based on the stored operating parameter, the stored operating parameter having a value being a first value before the monitoring unit is started up and a second value after the monitoring unit is started up.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 17-23 and 25-30 depend from claims 16 or 24 and therefore inherit all allowed claim limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0052544 A1, US 2013/0240301 A1, US 2014/0209415 A1 pertaining to deactivating parts of a circuit, and US 6,998,995 B2 pertaining to selectively witching to power a monitoring unit via battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 15, 2021